               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION

IN RE:                          )
                                )
SMOKY MOUNTAIN COUNTRY          )
CLUB PROPERTY OWNERS’           )
ASSOCIATION, INC.               )
_______________________________ )
                                )                      JUDGMENT IN CASE
RONNIE C. HEDGEPETH, JR., SHIRA )                      1:19-cv-360-MR
HEDGEPETH, ROBERT L. YOUNG,     )
and MARY H. YOUNG,              )
                                )
               Appellants,      )
                                )
          vs.                   )
                                )
SMOKY MOUNTAIN COUNTRY          )
CLUB PROPERTY OWNERS’           )
ASSOCIATION, INC., and SMCC     )
CLUBHOUSE, LLC,                 )
                                )
               Appellees.       )
_______________________________ )


DECISION BY COURT. This action having come before the Court and a decision having been
rendered;
IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 21, 2020 Order.



                                            Signed: September 21, 2020




         Case 1:19-cv-00360-MR Document 17 Filed 09/21/20 Page 1 of 1
